(For digest, see Barnes v. Leonard, next preceding.)
For the reasons stated in the preceding case of Barnes v. Comrs., we approve of his Honor's ruling that the restraining order be continued to the hearing. And for the additional reasons: (1) that on the facts as here presented it affirmatively appears that the voters of the nontax territory disapproved of the measure; (2) that the objection raised to the validity of the special tax districts in Barnes v. Comrs., ante, 325, is apparently not presented in this record for the reason that the election establishing said district was held in 1910, one year before the enactment of the statute, Laws 1911, ch. 135, which prohibited elections on this subject oftener than once in two years. C. S., 5533.
The judgment continuing the restraining order to the hearing is
Affirmed.